— In an action for a declaratory judgment that an option to extend a lease is a nullity, plaintiff appeals from an order of the Supreme Court, Queens County (Lerner, J.), dated October 3,1983, which granted defendants’ motion for summary judgment and dismissed the complaint.
Order modified, on the law, by adding a provision thereto declaring that the “Rider to Lease” dated September 1, 1981 constituted, inter alia, a valid option to defendants to extend the lease in question to September 30, 1984. As so modified, order affirmed, with costs to the defendants (see Lanza v Wagner, 11 NY2d 317, 324, app dsmd 371 US 74, cert den 371 US 901). Lazer, J. P., Thompson, Weinstein and Eiber, JJ., concur.